DETAILED ACTION

Information Disclosure Statement
The information disclosure statement filed 03/16/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1,  the closest found prior art of record is Tombari et al. (“BOLD features to detect texture-less objects”). Tombari discloses some, but not all of the limitations of the claim.

step 2: processing the real image and all the CAD template images by means of a line segment detector, extracting edges in the real image and all the CAD template images and using the edges as line segments, (See Tombari p. 1266, Section 3, “In particular, we propose a descriptor for line segments, which can be extracted by means of a variety of approaches, such as either polygonal approximation of the output of an 
traversing all the line segments in each said image, and setting directions of the line segments in the temporary coordinate system; (See Tombari p. 1267, right column 2nd para, “Based on the previous definition, the proposed geometric primitive consists in the two angles shown in Figure 2, which can be uniquely associated to a pair of oriented segments: α measures the clockwise rotation which aligns si to tij, β the clockwise rotation to align sj to tji”)
step 3: for each said image, traversing all the line segments, and constructing a descriptor of each said line segment according to an angle relation between the line segment and k nearest line segments; (See Tombari p. 1268 Section 3.2, “For each line segment, si, the BOLD descriptor is built by aggregating (α, β) primitives computed for the set of neighboring segments (referred to as bunch) given by the k nearest neighbors (kNN) segments of si, k being a parameter of the method.”)
(For the above steps 2 and 3, see Tombari p. 1266-1269 Section 3, which discloses extracting BOLD features for template matching, though CAD templates are not specified.) 

step 1: photographing a real texture-less metal part placed in a real environment by a real physical camera to obtain a real image; photographing a texture-less metal part computer aided design (CAD) model imported in a computer virtual scene by a virtual camera to obtain CAD template images; extracting a foreground part of the input 
step 4: in case of different k values of the descriptors k of the line segments in the real image and the CAD template images, matching the descriptors of different line segments in the real image and the CAD template images to obtain line segment pairs; 
and step 5: recognizing a processed pose by means of perspective n lines according to the 3New Patent ApplicationAttorney Docket: P76136US0 Preliminary Amendment matched line segment pairs to obtain a pose of the real texture-less metal part, and then inputting the pose of the real texture-less metal part into a mechanical arm to grasp the part.
(Tombari fails to disclose the above limitations for steps 1, 4, and 5)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tombari et al. (US Pub. No. 2015/0363663 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PERLMAN whose telephone number is        (571) 270-1417. The examiner can normally be reached on Monday - Friday; 10:00am - 6:30pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID PERLMAN/Primary Examiner, Art Unit 2662